UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 MOHAMMED RAJEB ABU GHANEM,

         Petitioner,

         v.                                                  Civil Action No. 05-1638 (CKK)
 BARACK H. OBAMA, President of the
 United States, et al.,

         Respondents.


                          SUPPLEMENTAL SCHEDULING ORDER
                                   (May 18, 2009)

        The Court held a closed-session Status Hearing in the above-captioned case on May 18,

2009. Based on the Court’s discussion with the parties and for the reasons stated on the record,

the Court shall set the following schedule for the parties to submit additional briefing.

        Accordingly, it is, this 18th day of May, 2009, hereby

        ORDERED that the parties shall meet and confer to narrow or resolve Petitioner’s

request for additional discovery pursuant to Section I.E.2 of the Case Management Order, as

amended, relating to certain medical records associated with Petitioner’s interrogations. If the

parties resolve Petitioner’s request, the parties shall file a Joint Status Report with the Court on

or before June 1, 2009, indicating the date by which Respondents shall produce the medical

records to Petitioner. If the parties do not resolve Petitioner’s request, Petitioner shall file a

Second Motion for Additional Discovery on or before June 1, 2009, Respondents shall file an

Opposition on or before June 15, 2009, and Petitioner shall file a Reply on or before June 22,

2009.

        IT IS FURTHER ORDERED that the parties shall meet and confer to narrow or resolve
Petitioner’s requests for additional discovery pursuant to Section I.E.2 of the Case Management

Order, as amended, relating to photo spreads, interpreter qualifications and proficiency, and

specific areas of exculpatory information which Petitioner’s counsel will identify. If the parties

resolve any of Petitioner’s requests, the parties shall file a Joint Status Report with the Court on

or before June 8, 2009, indicating the date by which Respondents shall produce the agreed-upon

discovery to Petitioner. If any of Petitioner’s requests remain unresolved, Petitioner shall file a

Second Motion for Additional Discovery on or before June 8, 2009, Respondents shall file an

Opposition on or before June 22, 2009, and Petitioner shall file a Reply on or before June 29,

2009.

        IT IS FURTHER ORDERED that the parties shall meet and confer to narrow or resolve

the issues associated with Petitioner’s Motion to Compel relating to the discovery the Court has

already ordered pursuant to its February 6, 2009 Order. If the parties resolve the issues

associated with this Motion, the parties shall file a Joint Status Report with the Court on or

before June 15, 2009, indicating the same. If these issues remain unresolved, Petitioner shall file

a Motion to Compel on or before June 15, 2009, Respondents shall file an Opposition on or

before June 29, 2009, and Petitioner shall file a Reply on or before July 6, 2009.

        IT IS FURTHER ORDERED that Petitioner shall respond to Respondents’

Memorandum Regarding the Government’s Detention Authority Relative to Detainees Held at

Guantanamo Bay on or before June 1, 2009. Respondents shall file a Reply on or before June 15,

2009.

        IT IS FURTHER ORDERED that Respondents shall file a Joint Status Report on or

before June 15, 2009, proposing a date by which they would be able to produce to Petitioner all


                                                  2
additional documents on which Respondents intend to rely to rebut the arguments raised in

Petitioner’s Traverse.

        AND IT IS FURTHER ORDERED that the Court shall set additional dates by separate

Order for the parties to submit trial briefs and for a pre-trial hearing.

        SO ORDERED.

Date: May 18, 2009

                                                          /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge




                                                   3